Citation Nr: 1010051	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial staged rating in excess of 50 
percent for posttraumatic stress disorder (PTSD), for the 
period from March 25, 2003.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1969 to July 1971.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In an October 2006 decision, the Board denied the Veteran's 
claims of entitlement to increased initial disability ratings 
for his PTSD, higher than 30 percent prior to March 25, 2003 
and in excess of 50 percent thereafter.  

The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a November 2008 
Memorandum Decision, the Court affirmed that part of the 
Board's October 2006 decision which denied an initial rating 
in excess of 30 percent for the Veteran's PTSD prior to March 
25, 2003, but vacated the Board's denial of an initial staged 
evaluation in excess of 50 percent for PTSD for the period 
from March 25, 2003, and remanded that claim to the Board.

In August 2009, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case was issued in December 2009 by the VA Appeals 
Management Center (AMC), which continued the assigned 
disability rating.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's August 2009 remand requested, in part, that the 
Veterans Benefits Administration (VBA) "obtain complete 
records of the Veteran's treatment at the VAMC in Pittsburgh, 
Pennsylvania from June 2004 through the present."  Should 
these records be unavailable, not exist, or further attempts 
to obtain them would be futile, the Board requested that VBA 
document their unavailability in the Veteran's claims folder. 

The record indicates that the Veteran's Pittsburgh VAMC 
treatment records from June 2006 to October 2009 were 
obtained and associated with his claims folder.  However, the 
evidence of record does not contain the requested treatment 
records from June 2004 to June 2006 and there is no 
documentation in the claims folder that such records were 
unavailable.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  While the Board acknowledges 
that VBA obtained some of the requested Pittsburgh VAMC 
treatment records, there is no evidence in the file that his 
records from June 2004 to June 2006 do not exist or that 
further attempts to locate them would be futile.  Because the 
Board's remand instructions have not been complied with, the 
case must be remanded so that this may be accomplished.

In January 2010, the Veteran's representative requested to be 
notified once the case was returned to the Board.  In 
addition, the January 2010 letter requested an additional 90 
days to submit additional evidence and/or argument.  While 
the Board acknowledges that such notice was not provided, and 
that the requested 90 day window has not expired, there can 
be no harm to the Veteran as the Board is remanding the case 
for further development as opposed to issuing a decision on 
the merits.  On remand, the Veteran has the right to submit 
additional evidence and argument in support of his claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1. VBA should contact VAMC in Pittsburgh 
and determine whether treatment records 
from June 2004 to June 2006 exist, if such 
records are found to exist, copies should 
be obtained.  All attempts to locate and 
obtain these records should be documented 
in the Veteran's claims folder.  In the 
event that such treatment records do not 
exist or copies cannot be obtained, this 
must be specifically documented in the 
claims folder.

2.  If additional evidence is obtained 
pursuant to the above request, VBA should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, 
in whole or in part, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  The 
Veteran and his representative should be 
notified when the case has been returned 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky supra.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


